Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 1 of 15




             Exhibit 9
                           Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 2 of 15




Expiration Date: 8/31/2018 (The patent talks about extension of 377 days; need to check)
EOU date: February 2015
Charted Claim:
Method: 6
  US7086000                                                Box (“The accused instrumentality”)
6. In a         The accused instrumentality is a document management system containing a plurality of documents (e.g., various
document        files, associated comment files, etc.), a method of managing the documents including a first document (e.g., an image
management      titled “mountains”) and a second document (e.g., a comment file associated with the image, which is separate from
system          the image file) which are related to each other and are identified by a location path (e.g., URL) and name (e.g., file
containing a    name).
plurality of
documents, a
method of
managing the
documents
including a
first
document and
a second
document
which are
related to
each other
and are
identified by
a location
path and
name, the
method
comprising:     https://www.box.com/home
          Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 3 of 15




Shown below are also another set of a plurality of documents.
Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 4 of 15
Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 5 of 15
Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 6 of 15
                           Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 7 of 15




                https://blog.box.com/new-feature-comment-on-box-without-leaving-your-
                inbox#:~:text=Here's%20how%20it%20works%3A%20When,comment%20and%20click%20%22send.%22
associating a The accused instrumentality practices associating a path tag (e.g., 718721554965) to the first document (e.g., the
path tag to the image file) which identifies the first document (e.g., the image file).
first
document
which
identifies the
first
document;
                           Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 8 of 15




associating     The accused instrumentality practices associating the path tag (e.g., 718721554965) to the second document (e.g.,
the path tag to comment file) as a property (e.g., attached comments) representing a relationship to the first document (e.g., the
the second      image).
document as a
property
                            Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 9 of 15




representing a
relationship
to the first
document;
and




retrieving       The accused instrumentality practices retrieving both the first (e.g., the image) and second documents (e.g., the
both the first   comment file corresponding the image) by a single query (e.g., a single query with
and second       URL= https://app.box.com/file/718721554965 , in a browser, “GET” method is used to retrieve a content with URL
documents by     as input query) based on the path tag (e.g., 718721554965), wherein each of the plurality of documents refer to
a single query   particular content (e.g., content of the files) of the plurality of documents and to properties attached to the content of
based on the     the plurality of documents, and wherein the properties may be static or active properties.
path tag,
wherein each     As shown below, the documents are attached with a static property in terms name value pair. For example, this
                        Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 10 of 15




of the         document has name value pair as (name=permission, value=view)
plurality of
documents
refer to
particular
content of the
plurality of
documents
and to
properties
attached to
the content of
the plurality
of documents,
and wherein
the properties
may be static
or active
properties;

Active
Property: A
property in
which code
allows the use
of
computationa
l power to
either alter
the document
or effect
                Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 11 of 15




another
change within
the document
management
system.
Static
Property: A
name-value
pair
associated
with the
document.
Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 12 of 15
                        Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 13 of 15




wherein the   The accused instrumentality practices static property defines parameters for the desired document configuration (e.g.,
static        parameter for document accessibility; “viewer”); and, the active properties invoke the executable code for the desired
property      document management system configuration in response to a triggering event.
defines
                           Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 14 of 15




parameters       The static property defines parameters for the desired document configuration (e.g., parameter for document
for the          accessibility; “viewer” for a specific user); and, the active properties invoke the executable code for the desired
desired          document management system configuration in response to a triggering event.
document
configuration;
                 As shown below, when a user with whom the image is shared retrieves the image, the image and associated comment
and, the
                 file gets retrieved, based on the permission assigned to the user, for example, when the permission is set to view, the
active
                 user can’t change the name of the image file and but can respond to the comments in the comment file. The change in
properties
                 the comment file is effectuated by invoking an executable code.
invoke the
executable
code for the
desired
document
management
system
configuration
in response to
a triggering
event.
Case 6:20-cv-00898-ADA Document 1-9 Filed 09/30/20 Page 15 of 15
